Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a method for topically treating skin, the method comprising applying to skin a composition comprising a combination of: Argania spinosa oil; tetrahexyldecyl ascorbate; Acmella oleracea extract; Alpinia galanga leaf extract; saccharide isomerate; Morus alba fruit extract; Rosmarinus officinalis leaf extract; and retinol; wherein topical application of the composition is used to treat skin.
The closet found art was Cebrian Puche et al (US 8,110,207 B2).  Cebrian Puche et al teach the cosmetic or pharmaceutical composition according to claim 15, wherein the active agent is a whitening or depigmenting agent selected from the group consisting of ascorbyl tetraisopalmitate (VCIP), retinol and derivatives thereof, and Morus alba extract, etc. (see claim 18). Cebrian Puche et al do not teach these three components in one composition, neither do Cebrian Puche et al mention the incorporation of the claimed Argania spinosa oil, tetrahexyldecyl ascorbate, Acmella oleracea extract, Alpinia galangal leaf extract, saccharide isomerate, or Rosmarinus officinalis leaf extract.

EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s Amendment was given in a telephone interview with Thomas W. Orsak on 3/4/2022.
The application has been amended as follows: 

IN THE CLAIMS:
In Claim 2, at 2nd line from the bottom, the phrase “the same” has been deleted, and replaced with the term -- a --.
             Claims 1-10, 20 and 21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655